Title: To James Madison from Jacob Wagner, 7 September 1801
From: Wagner, Jacob
To: Madison, James


Dear sir
Department of State: Washington, 7 Septr. 1801.
I have been honored with your favor by the last mail, with the several papers referred to, and some patents &c. from the President. I have very little to communicate at present. Of most importance are the letters from Mr. Gavino, mentioning the arrival of our squadron in the Mediterranean, and two naval combats between the French, Spaniards and British. The letters from Mr. Eaton are accompanied by a copy of his charter-party of the Ann Maria. It is of a singular texture. I hope we shall not be obliged also to pay the ransom of the Grandaughter of the Sicilian Count, the history of whom is given in his letter of the 20th. Decr. any more than the sum paid in the political speculation of the Gloria, mentioned in the same letter. These transactions may manifest the acuteness or the gallantry of the Gentleman concerned in them; but the points of connection which they have with the public interests should be clearly exhibited, before they are saddled with the cost. The Ann Maria was at Marseilles on the 14 June, whence she was to sail in ten days for New York.
I have been under the necessity of writing to the Collector of New York to advertise the Ragusan Brig for freight until the first 30 lay days are out, and, if none offers, to allow her to return. Permit me to refer you to his two letters enclosed.
The letter from Mr. Pichon heightens the mystery of the suspension of the Treaty. You will have observed the care taken by Mr. Dawson to notify the French Government of the sailing of the Maryland; neverth’ess this letter is of so old a date as the 14th. June. Mr. Murray’s last letter is of the 9 July. Mr. Pichon assigned several inadequate reasons for the demur; such as the dissipation of Joseph Bonaparte, the ignorance of the whole commission &c.
Mr. Ingersoll’s account requires your approbation. For my own part, altho’ I think the charge is too high for his services in Duane’s case, yet I do not know how to overrule Mr. Dallas’ official certificate of its being reasonable.
I have not fully considered the application of Genl. Lloyd for the cancelling of his contract. He was here last fall, as he states, but I never till lately heard of his desire to be absolved from his contract. It is certain that it never was actually cancelled. Whether it ought to be, will depend upon the solution of the question, whether the U. states have been injured by the delay in making remittances to Algiers, since May last. After we hear from Capt. Dale respecting our affairs there, we shall be best able to judge. At present I think the delay a benefit. The articles stipulated for by General Lloyd were so cumbrous, that they do not constitute a good means of remittance, whilst freight is so high. Before May next, when the last delivery was to take place, the pecuniary commutation may be accepted.
I must beg the favour of your signing a few more blank certificates, which I have enclosed; and to believe that I am with the greatest respect, Dear sir, your most obed. servt.
Jacob Wagner
 

   RC (DLC).


   Gavino to JM, 4 and 18 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:379–81, 441).


   Copy of charter not found. Eaton’s 20 Dec. 1800 dispatch (docketed as received 7 Sept. 1801) explained that as a humanitarian gesture he had offered himself as surety for the $4,857.30 ransom set for Maria Anna Porcile, the granddaughter of the Sardinian count of St. Antioch, who had escaped service in the bey’s harem and sought American protection. Also, Eaton had persuaded the bey to charter, rather than commandeer, the American merchant vessel Anna Maria for a journey to Marseilles. The bey agreed to pay $4,000 freight, which Eaton intended to credit toward the costs he had incurred in purchasing the Danish prize ship Gloria. Meanwhile, Eaton planned to bill the State Department for the $5,000 charged by the captain of the Anna Maria (DNA: RG 59, CD, Tunis, vol. 1; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 328).


   Enclosures not found.


   Pichon to JM, 5 Sept. 1801.


   Jared Ingersoll, the federal district attorney in Philadelphia, who had prosecuted the sedition case against William Duane, billed the government $300 for his services. The account was paid on 19 Nov. 1801 (Smith, Freedom’s Fetters, pp. 301–2; DNA: RG 217, Misc. Treasury Accounts, no. 12, 867).



   No such application has been found. Federalist James Lloyd was a brigadier general in the Maryland militia, and from 1798 to 1800 he had served in the U.S. Senate where he introduced the Sedition Act in June 1798. In March 1799 he signed a contract with the Navy Department to supply barrel staves, on the basis of which he received an advance of $1,500. Lloyd cut a considerable amount of timber from his property, only to find that it was not suitable for staves, and his subsequent efforts to persuade the navy to take the timber for other purposes were unsuccessful. He therefore proposed that his contract be canceled, subject to his returning the advance with interest. The acting secretary of the navy, Henry Dearborn, agreed in April 1801, and Lloyd returned the sum of $1,786.03 in May 1802 (Benjamin Stoddert to Lloyd, 16 Apr. and 6 Aug. 1799, Charles Goldsborough to William Tilghman, 18 May 1802 [DNA: RG 45, Misc. Letters Sent]; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Finance, 1:806; Philadelphia Aurora General Advertiser, 29 Aug. 1801; Washington Federalist, 7 Sept. 1801).

